[Cite as State ex rel. Souffrance v. Doe, 132 Ohio St. 3d 38, 2012-Ohio-1906.]




               THE STATE EX REL. SOUFFRANCE, APPELLANT, v. DOE,
                           RECORDS CUSTODIAN, APPELLEE.
 [Cite as State ex rel. Souffrance v. Doe, 132 Ohio St. 3d 38, 2012-Ohio-1906.]
Court of appeals’ judgment dismissing petition for writ of mandamus affirmed.
       (No. 2011-0823—Submitted April 24, 2012—Decided May 3, 2012.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-110090.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, inmate Sidney Souffrance, for a writ of mandamus to
compel appellee, the records custodian for the Life Skills Center of Cincinnati,
Inc., a community school, to provide access to the attendance records, addresses,
and telephone numbers of all the students who were in a certain classroom in the
months of May and June 2002 and to records indicating which computer terminal
a specific student had used from May 1, 2002, through May 30, 2002.
        {¶ 2} Souffrance claims that because the records he is requesting relate
only to persons who are no longer students, the court of appeals erred in holding
that the disclosure of the requested records concerning the Life Skills Center
students is barred by the Family Educational Rights and Privacy Act (“FERPA”),
20 U.S.C. 1232g.1 But this claim lacks merit because the persons were students
when the records were created and originally maintained.                        See 20 U.S.C.
1232g(a)(6) (“For the purposes of this section, the term ‘student’ includes any


1. Souffrance does not raise the contention that FERPA merely sets conditions on the receipt of
federal funds and does not constitute a prohibition on the release of public records under R.C.
149.43(A)(1)(v), which exempts “[r]ecords the release of which is prohibited by state or federal
law,” so we need not address that issue in this appeal. Compare State ex rel. ESPN v. Ohio State
Univ., case No. 2011-1177, where that issue is raised.
                            SUPREME COURT OF OHIO




person with respect to whom an educational agency or institution maintains
education records or personally identifiable information, but does not include a
person who has not been in attendance at such agency or institution”); see also 73
Fed.Reg. 74806, 74811 (2008) (“It has long been the Department [of Education]’s
interpretation that records created or received by an educational agency or
institution on a former student that are directly related to the individual’s
attendance as a student are not excluded from the definition of education records
under FERPA,” and so such records are subject to the nondisclosure provisions of
the act [emphasis added]); Unincorporated Operating Div. of Indiana
Newspapers, Inc. v. Trustees of Indiana Univ., 787 N.E.2d 893, 909
(Ind.App.2003) (ordering trial court on remand—in public-records case brought
by newspaper against university trustees—to redact any portion of records that
might contain “information that could identify any present or former students in
violation of the confidentiality mandated by FERPA” [emphasis added]); R.C.
3319.321(B).
                                                              Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Sidney Lee Souffrance, pro se.
       Janik, L.L.P., Steven G. Janik, Audrey K. Bentz, and Sean T. Needham,
for appellee.
                           ______________________




                                        2